OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

           ©FFOOAL BUSINE
           STATE OF TEXAS.                                                   PITNEV BOWES

           PENALTY FOR . - „-.. j^^^g 02 1R
4/8/2015 PRIVATE USE '; \ ^a-~^^^^^M 0002003152 aprosi 2015
PERKINS, JEREMIAH MAURICE rT>. cB^fe^-i^-HW ZIWR?827,|7lUoi
On this day the Application for" writ of habeas corpus has been dismissed without
written order; (Ex Parte Ybarra, 149.S.W...3D 147 (Tex. Crirr^App. 2004)); Ex Parte
Florence, 319 S\j. 3d 695 (Tex. Crim: App.'2010).
                                                                          Abel Acosta, Clerk
    \
                             JEREMIAH MAURICE PERKINS^ pr.?n^
                             DANIEL
                             938 SO
                                                tdc #JBgM^jVAiS'VSe^
                                            FM 1673 <t===rJ8S#Z1 a 0 ©j c^&tl^g
                             SN
                                                                <U